Title: To James Madison from David Price (Abstract), 12 May 1805
From: Price, David
To: Madison, James


12 May 1805, Surry Court House, Virginia. “You will now Doubt be some What Surpris’d, to receive a Note from me with whome you have knou Acquaintance.
“But from your General Character I am most sincerely your friend and Determind to aid you with All my powers in thi<s> Quarter. Have Taken the Liberty to Inclose you a letter for your purushal. Believeing as I do, that All Men should be Informd as Near as posible of there Enemies.”
Adds in a postscript: “I should be Happy in a personal Acquaintance but the distance at this time will not admit of It. I have the pleasure to be acquainted with All the Officers in the Post office Department—please say if this comes to hand.”
